Citation Nr: 1123103	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left arm, to include as secondary to the service-connected left shoulder disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from June 1992 to September 1992, and from November 1992 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The September 2007 rating decision, in pertinent part, denied the appellant's claim for entitlement to service connection for nerve damage, left arm.  The January 2008 rating decision, in pertinent part, denied the appellant's claim for entitlement to service connection for sleep apnea. 

The appellant requested a video hearing before a Veterans Law Judge.  A March 2011 letter notified the appellant that he was scheduled for a video hearing at the RO in Muskogee in May 2011.  However, a note dated in May 2011 indicates the appellant failed to appear.  Consequently, the appellant's hearing request is deemed to be withdrawn.  Therefore, the Board may proceed to adjudicate this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed prior to appellate consideration of the claims.  

The appellant asserts that he has had ulnar neuropathy of the left arm since service.  An April 2007 VA treatment record, dated two months after his discharge from service, reflects that the appellant had ulnar neuropathy.  A July 2007 VA neurology consultation record indicates that there was electrophysiologic evidence of mild ulnar neuropathy at the left elbows.  The April 2007 VA treatment record noted that the appellant reported pain in his left shoulder and pain in his left fourth and fifth digits with associated numbness.  The VA treatment record reflects that the appellant had untreated traumatic arthropathy, left shoulder, with possible impingement syndrome.  The appellant is currently service-connected for bursitis of the left rotator cuff.  The April 2007 VA treatment record record indicates that the appellant's left arm ulnar neuropathy may be related to his service-connected left shoulder disability.  Regardless of whether a claimant has explicitly raised a secondary service connection claim, VA must consider such a theory of entitlement if it is raised by the record.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  The RO has not adjudicated the issue of whether the appellant is entitled to service connection for left ulnar neuropathy, as secondary to his service-connected left shoulder disability.  The appellant was also not provided with adequate notice under the Veterans Claims Assistance Act of 2000 (VCAA) as to what evidence is necessary to substantiate a secondary service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thus, notice of the evidence necessary to substantiate a secondary service connection claim should be provided to the appellant and the issue of secondary service connection should be adjudicated.  

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the following reasons, the Board finds that a VA examination is necessary to decide the claims.

As there is evidence the appellant has current left ulnar neuropathy, the appellant contends that he had symptoms of left ulnar neuropathy in service and that he has experienced symptoms since service since service, and the April 2007 VA treatment record indicates that the neuropathy may be related to his service-connected left shoulder disability, a VA examination is necessary.  The Board also notes that certain chronic disabilities, such as organic diseases of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Ulnar neuropathy affects the ulnar nerve, the appellant was diagnosed within one year of service, and the appellant was diagnosed with mild ulnar neuropathy, which may warrant a 10 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Consequently, the VA examiner should provide an opinion as to whether ulnar neuropathy is an organic disease of the nervous system.   

The appellant contends that he has had sleep apnea since service.  A March 2008 VA sleep study reflects that the appellant has severe obstructive sleep apnea syndrome.  The appellant's service treatment records reflect that the appellant noted sleep problems in service.  Specifically, a May 2006 service treatment record reflects that the appellant reported "sleep problems."  A July 2006 service treatment record indicates the appellant reported awakening in the middle of the night and talking in his sleep.  In a November 2007 statement, the appellant's wife reported that the appellant snores very loudly when he sleeps, he chokes during his sleep, and his breathing is often interrupted.  She stated that while he was at a treatment facility at the San Diego Naval Base from April to June 2006, he was advised to have a sleep study performed due to his insomnia, daytime nodding and snoring problems.  The evidence reflects that the appellant has been diagnosed with sleep apnea, that he reported symptoms of a sleep problem in service, and he contends that he has chronic symptoms since service.  As there is insufficient competent evidence to make a decision, a VA examination is necessary.

Additionally, the Board notes that in his October 2007 claim, the appellant stated that he wished to file a claim for sleep apnea, secondary to PTSD.  There is no indication the RO adjudicated whether the appellant's sleep apnea is secondary to his PTSD.  The January 2008 rating decision, May 2009 statement of the case and January 2011 supplemental statement of the case only address entitlement to service connection for sleep apnea on a direct-incurrence basis.  As noted above, VA must consider a secondary service connection claim, if it is raised by the record.  See Schroeder, 212 F.3d at 1271.  The appellant was not provided with adequate notice under the VCAA as to what evidence is necessary to substantiate a secondary service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thus, notice of the evidence necessary to substantiate a secondary service connection claim should be provided to the appellant and the issue should be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with VCAA notice of the evidence necessary to substantiate a secondary service connection claim, with regard to the claims for entitlement to service connection for left arm neuropathy, to include as secondary to his service-connected left shoulder disability; and the claim for entitlement to service connection for sleep apnea, to include as secondary to his service-connected PTSD.

2. After completion of the above and a reasonable period of time for a response has passed, schedule the appellant for appropriate VA examination(s) to determine the following:

* Whether it is at least as likely as not that the appellant has left ulnar neuropathy that is etiologically related to service.

* Whether it is at least as likely as not that the appellant has left ulnar neuropathy that is proximately due to, or aggravated by, a service-connected disability, to include the service-connected left shoulder disability.

* Whether the appellant's left ulnar neuropathy is an organic disease of the nervous system.   

* Whether it is at least as likely as not that the appellant has sleep apnea that is etiologically related to service.

* Whether it is at least as likely as not that the appellant has sleep apnea that is proximately due to, or aggravated by, a service-connected disability, to include PTSD. 

The VA clinician is requested to provide a thorough rationale for the opinions provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3. Thereafter, readjudicate the issues on appeal of entitlement to service connection for left ulnar neuropathy, to include as secondary to the service-connected left shoulder disability; and sleep apnea, to include as secondary to PTSD.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


